Citation Nr: 1025450	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-23 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the Veteran's 
claim for entitlement to TDIU.

The Board notes that the Veteran is currently unemployed and 
states that he has been retired since 1983 as the result of 
eligibility by age or duration of work.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is eligible to receive TDIU 
benefits, the Board observes that he is service-connected for 
shell fragment wound, penetrating, muscle group XX, right lumbar 
currently rated as 40 percent disabling; amputation 3rd toe, 
metatarsal deformity of 4th toe, and multiple healed fractures of 
1st, 2nd, and 3rd metatarsals and phalanges of 2nd, 4th, and 5th 
toes currently rated as 20 percent disabling; bilateral hearing 
loss currently rated as 20 percent disabling; and tinnitus 
currently rated as 10 percent disabling.  38 C.F.R. § 4.16(a) 
(2009).  His combined service connected rating is 70 percent.  38 
C.F.R. § 4.25 (2009).

The Board notes, VA may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the Veteran 
can perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, 
supra, the Court specifically stated that VA has a duty to obtain 
an examination and an opinion on what effect the service- 
connected disability has on the Veteran's ability to work.  
Friscia, at 297.  In this regard, the Board notes that the 
Veteran was afforded VA examinations in September 2007 and 
December 2009.  Both examinations note that the Veteran's 
disabilities only mildly affect his ability to engage in physical 
employment.  However, the Board notes that in a September 2009 
letter from the Veteran's private physician, the physician states 
that the Veteran's service related disabilities render the 
Veteran completely unemployable and unable to perform even 
sedentary work.  Given the lack of rationale with regard to both 
the positive and negative opinions, the Board finds that it is 
necessary for the Veteran to be afforded a new examination to 
determine whether the Veteran's service-connected disabilities 
render him unemployable.  As such, the Veteran should be provided 
an examination by an appropriate examiner and an opinion should 
be provided addressing whether the Veteran's service-connected 
disabilities, taken as a whole, render the Veteran unemployable.  
Additionally, the examiner should provide a complete rationale 
for his/her opinion, citing to the record when appropriate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the impact his service-
connected disabilities have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  The 
examiner should elicit from the Veteran, 
and record for clinical purposes, a full 
employment and educational history.  Based 
on the review of the claims file, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran is 
unable to obtain or maintain gainful 
employment due solely to his service- 
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any non- service-
connected disorders.  A detailed rationale 
for any opinions expressed should be 
provided.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence. If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



